 



EXHIBIT 10.2
THIS FORM OF AWARD AGREEMENT IS PART OF A PROSPECTUS COVERING SECURITIES
REGISTERED UNDER THE
SECURITIES ACT OF 1933
R. G. BARRY CORPORATION
2005 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
GRANTED TO GREG A. TUNNEY ON FEBRUARY 7, 2006
R. G. Barry Corporation (“Company”) and its shareholders believe that their
business interests are best served by extending to you an opportunity to earn
additional compensation based on the growth of the Company’s business. To this
end, the Company and its shareholders adopted the R. G. Barry Corporation 2005
Long-Term Incentive Plan (“Plan”) as a means through which you may share in the
Company’s success. If you satisfy the conditions described in this Agreement and
the Plan, your Award will mature into an opportunity to buy common shares of the
Company.
This Award Agreement describes many features of your Award and the conditions
you must meet before you may receive the value associated with your Award. To
ensure you fully understand these terms and conditions, you should:

  •   Carefully read the Plan to ensure you understand how the Plan works;     •
  Read this Award Agreement carefully to ensure you understand what you must do
to earn your Award; and     •   Contact Daniel Viren at (614) 729-7290 if you
have any questions about your Award.

Also, no later than 10 days after the Grant Date specified in the attached
description of your Award, you must return a signed copy of the Award Agreement
to:

     
 
  Daniel Viren
 
  R. G. Barry Corporation
 
  13405 Yarmouth Road, N.W.
 
  Pickerington, Ohio 43147

If you do not do this, your Award will be revoked automatically as of the date
it was granted and you will not be entitled to receive any amount on account of
the retroactively revoked Award.
Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation. Your Award
has been designed to avoid these penalties. However, because of the uncertainty
that currently exists with respect to the effect of Section 409A on executive
compensation arrangements, it is possible that your Award and the Award
Agreement must be revised in the future. As a condition of accepting this Award,
you must agree to accept those revisions, without any further consideration,
even if those revisions change the terms of your Award and reduce its value or
potential value.

-22-



--------------------------------------------------------------------------------



 



Nature of Your Award
You have been granted Nonqualified Stock Options (“NQSOs”) which you may
exercise to purchase common shares of the Company but only if you satisfy the
conditions described in this Award Agreement and pay the Exercise Price
specified below. Federal income tax rules apply to NQSOs. These and other
conditions affecting your NQSOs are described in this Award Agreement, the Plan
and the Plan’s prospectus, all of which you should read carefully before you
exercise the NQSOs.
No later than February 17, 2006 you must return a signed copy of this Award
Agreement to:

     
 
  Daniel Viren
 
  R. G. Barry Corporation
 
  13405 Yarmouth Road, N.W.
 
  Pickerington, Ohio 43147

If you do not do this, your Award will be revoked automatically as of the Grant
Date.
Grant Date: Your NQSOs were issued on February 7, 2006.
Number of NQSOs: You have been granted 100,000 NQSOs.
You may buy one common share of the Company for each NQSO granted but only if
you meet the conditions described in this Award Agreement and in the Plan.
When You May Exercise Your Award and When It Will Expire
Normal Vesting Date: You may not exercise your NQSOs until they vest. Your NQSOs
will vest (and may be exercised) if you are an employee of the Company or a
subsidiary of the Company on the following dates (see below for a discussion of
what happens if your employment terminates before these dates or what might
happen to accelerate the date your NQSOs vest):
     33,333 NQSOs, any time on or after February 7, 2007;
     33,333 NQSOs, any time on or after February 7, 2008; and
     33,334 NQSOs, any time on or after February 7, 2009.
This does not mean that you must exercise your NQSOs on these dates; these are
merely the first dates that you may do so. However, your NQSOs will expire
unless they are exercised before the Expiration Date.

-23-



--------------------------------------------------------------------------------



 



How Your NQSOs Might Vest (and Be Exercisable) Earlier Than The Normal Vesting
Date: Regardless of the normal vesting schedule just given, your NQSOs will
fully vest (and may be exercised) if there is a Business Combination (as defined
in the Plan). If this happens, your NQSOs will be fully exercisable as of the
date of the Business Combination. In addition, while your Executive Employment
Agreement with the Company dated February 7, 2006 remains in effect (or if any
other agreement between you and the Company so provides), your NQSOs will become
fully vested (and may be exercised) if your employment with the Company is
terminated by the Company (other than for Cause, Disability or the result of
death) or by you for Good Reason (as those capitalized terms are defined in your
Executive Employment Agreement or any other employment agreement between you and
the Company).
How Your NQSOs May be Forfeited. If you do not exercise your NQSOs before the
Expiration Date (as defined below), they will expire and may not be exercised at
a later date. In addition,

  •   If your employment with the Company terminates prior to the Expiration
Date for Cause (as defined in your Executive Employment Agreement or in any
other employment agreement between you and the Company or, if neither the
Executive Employment Agreement nor any other employment agreement is then in
effect, as such term is defined in the Plan), your NQSOs will expire on the date
of termination and may not be exercised following termination of employment.    
•   If your employment with the Company terminates for any reason other than
Cause (as defined above), the NQSOs that are vested as of the date of
termination may be exercised for a period ending on the earlier of (i) twelve
(12) months following the date of termination of employment or (ii) the
Expiration Date. If your NQSOs are not exercised before such date, they will
expire and may not be exercised at a later date.

Exercising Your Award
There are specific procedures you must follow to exercise an NQSO; if you do not
follow these procedures, your attempted exercise will be disregarded.
When you buy a common share of the Company by exercising an NQSO, the option
exercised is cancelled and no more shares may be bought through the cancelled
option.
Expiration Date: If your NQSOs do not expire earlier as described above, they
will expire on (and may not be exercised after) the close of business on
February 6, 2013.
If you do not exercise your NQSOs before the Expiration Date, they will expire
and may not be exercised at a later date.
Exercise Price: You must pay $6.58 for each common share of the Company you buy
when you exercise an NQSO.

-24-



--------------------------------------------------------------------------------



 



Minimum Number of NQSOs That You May Exercise: The smallest number of NQSOs that
you may exercise at any one time is 100 or, if fewer, the total number of your
outstanding vested NQSOs.
Also, you may not exercise any NQSO to buy a fractional common share of the
Company; the value of a fractional share will be paid in cash.
Procedures for Exercising Your NQSOs: To exercise an NQSO, you must:

  •   Complete a copy of the Nonqualified Stock Option Exercise Form attached to
this Award Agreement (additional copies are available from Daniel Viren at
(614) 729-7290 or at the address given above); and     •   Pay the Exercise
Price specified above (i.e., $6.58) for each share being purchased by exercising
an NQSO).

This must be done before your NQSOs expire (see section titled “When You May
Exercise Your Award and When It Will Expire” above).
You may pay the Exercise Price in one of three ways. These are:

  •   By check in the amount of the Exercise Price ($6.58) multiplied by the
number of NQSOs being exercised. This check must be made payable to “R. G. Barry
Corporation.” In this case, and as soon as administratively practicable, the
Company will issue you a number of shares equal to the number of NQSOs you are
exercising.     •   Through a cashless exercise. In this case, upon exercise of
the NQSOs you will receive a reduced number of shares having a fair market value
equal to the difference between the fair market value of the shares subject to
the NQSO being exercised and their Exercise Price. If you elect this
alternative, you will not have to spend any cash to exercise your NQSOs but you
will receive fewer shares than if you pay the Exercise Price in cash.     •  
Through an attestation process, which is available only if you have owned other
common shares of the Company for at least six months before the NQSOs are
exercised. In this case, you will surrender shares of the Company you have owned
for at least six months and the fair market value of these shares will be
applied to pay the Exercise Price. If you elect this alternative, you will not
have to spend any cash to exercise your NQSOs.

It is impossible now to calculate the effect of a cashless exercise or the
attestation process on the number of shares you will receive when your NQSOs are
exercised. If you intend to use either the cashless exercise or attestation
process to exercise your NQSOs, you must contact Daniel Viren when you complete
the Nonqualified Stock Option Exercise Notice to be sure you understand the
effect of these forms of exercise.

-25-



--------------------------------------------------------------------------------



 



Other Rules Affecting Your Award
Beneficiary Designation: You may name a Beneficiary or Beneficiaries to receive
or to exercise any vested NQSOs that are unpaid or unexercised when you die.
This may be done only on the attached Beneficiary Designation Form and by
following the rules described in that form. This form need not be completed now
and is not required as a condition of receiving your Award. If you die without
completing a Beneficiary Designation Form or if you do not complete that form
correctly, your Beneficiary will be your surviving spouse or, if you do not have
a surviving spouse, your estate.
Tax Withholding: The Company will withhold from other amounts owing to you, or
require you to remit to the Company, an amount sufficient to satisfy federal,
state and local withholding tax requirements resulting from your exercise of the
NQSOs. If there are not other payments due to you, the Company will defer the
issuance of shares to you until the earlier of (i) thirty (30) days after you
deliver the Exercise Form or (ii) the date you remit the required amount. If you
have not remitted the required amount within thirty (30) days of the Company’s
receipt of your Exercise Form, the Company will permanently withhold from the
shares otherwise issuable to you the minimum amount required to be withheld to
comply with applicable federal, state and local income, wage and employment
taxes and distribute the balance of the shares to you.
Transferring Your NQSOs: During your life your NQSOs may not be transferred to
another person. However, you may complete a Beneficiary Designation Form to name
the person who may exercise your NQSOs if you die before their Expiration Date.
Also, the Committee may allow you to place your NQSOs into a trust established
for your benefit or for the benefit of your family. Contact Daniel Viren at
(614) 729-7290 or at the address given above if you are interested in doing
this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws of the United States and of the State of Ohio (other than
laws governing conflicts of laws).
Other Agreements: Also, your NQSOs will be subject to the terms of any other
written agreements between you and the Company including, without limitation,
your Executive Employment Agreement.
Adjustments to NQSOs: Your Award will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of your NQSOs
and the Exercise Price will be adjusted to reflect a stock split).
Other Rules: Your NQSOs also are subject to more rules described in the Plan and
in the Plan’s prospectus. You should read both these documents carefully to
ensure you fully understand all the terms and conditions of this Award. In the
event of a conflict between this Award Agreement and the Plan, the Plan will
control.

-26-



--------------------------------------------------------------------------------



 



Tax Treatment of Your Award
The federal income tax treatment of your NQSOs is discussed in the Plan’s
prospectus.
*****
You may contact Daniel Viren at (614) 729-7290 or at the address given above if
you have any questions about your Award or this Award Agreement.
*****

-27-



--------------------------------------------------------------------------------



 



Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Daniel Viren at
the address given below no later than February 17, 2006.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I understand and
accept the conditions placed on my Awards by this Award Agreement and the Plan
and understand what I must do to earn and exercise my Award;     •   I will
consent (on my own behalf and on behalf of my beneficiaries and without any
further consideration) to any change to my Award or this Award Agreement so I
can avoid paying penalties under Section 409A of the Internal Revenue Code, even
if those changes affect the conditions of my Award and reduce its value or
potential value; and     •   If I do not return a signed copy of this Award
Agreement to the address shown below on or before February 17, 2006, my Award
will be revoked automatically as of the date it was granted and I will not be
entitled to receive any amount on account of the retroactively revoked Award.

Greg A. Tunney

               
(signature)
       
 
        Date signed:    
 
 
   

A signed copy of this form must be sent to the following address no later than
February 17, 2006.

     
 
  Daniel Viren
 
  R.G. Barry Corporation
 
  13405 Yarmouth Road N.W.
 
  Pickerington, Ohio 43147

After it is received, the Company will acknowledge receipt of your signed
agreement.
-i-

 



--------------------------------------------------------------------------------



 



Company’s Acknowledgment of Receipt
A signed copy of this Award Agreement was received on
                                        .
Greg A. Tunney
                     Has complied with the conditions imposed on the grant and
the Award and the Award Agreement remains in effect; or
                     Has not complied with the conditions imposed on the grant
and the Award and the Award Agreement is retroactively revoked as of the Grant
Date because
                                                                                                                                                                                     .
describe deficiency

          R. G. Barry Corporation    
 
       
By:
 
 
   
 
       
Date:
 
 
   

-ii-

 



--------------------------------------------------------------------------------



 



R. G. BARRY CORPORATION
2005 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
AFFECTING NONQUALIFIED STOCK OPTIONS ISSUED TO
GREG A. TUNNEY ON FEBRUARY 7, 2006
Additional copies of this Nonqualified Stock Option Exercise Notice are
available from Daniel Viren at (614) 729-7290 or at the address given below.
Also, Dan can answer any questions you have about completing this notice and
exercising your NQSOs.
By completing this form and returning it to Daniel Viren at the address given
below, I elect to exercise the NQSOs described below:
Affected Options: This exercise relates to the following NQSOs (fill in the
blanks):
     Grant Date: February 7, 2006
     Number of NQSOs being exercised with this Notice:                     
Exercise Price: The Exercise Price due is
$                                        
     Note: This amount must be the product of $6.58 multiplied by the number of
NQSOs being exercised.
Payment of Exercise Price: I have decided to pay the Exercise Price by (check
one):
                          Personal check payable to “R. G. Barry Corporation.”
                          Through a cashless exercise.
                          Through the attestation process.
Note:

  •   If you select the cash method of exercise, you must include payment with
this notice.     •   If you select either the cashless or attestation form of
paying the Exercise Price, you should contact Daniel Viren at (614) 729-7290 or
at the address given below to be sure you understand how your choice of payment
will affect the number of common shares of the Company you will receive.

-i-

 



--------------------------------------------------------------------------------



 



Your Acknowledgement of Effect of Exercise
By signing below, I acknowledge and agree that:

  •   I fully understand the effect (including the investment effect) of
exercising my NQSOs and buying common shares of the Company and understand that
there is no guarantee that the value of these shares will appreciate or will not
depreciate;     •   This election will have no effect if it is not returned to
Daniel Viren at the address given below before the Expiration Date specified in
the Award Agreement under which these NQSOs were issued; and     •   The common
shares of the Company I am buying by completing this form will be issued to me
as soon as administratively practicable.

Greg A. Tunney

         
 
             
(signature)
       
 
        Date signed:    
 
 
   

A signed copy of this Nonqualified Stock Option Exercise Notice must be sent to
the following address no later than the NQSO’s Expiration Date:

     
 
  Daniel Viren
 
  R. G. Barry Corporation
 
  13405 Yarmouth Road, N.W.
 
  Pickering, Ohio 43147

*****
Acknowledgement of Receipt
     A signed copy of this Nonqualified Stock Option Exercise Notice was
received on:                                         .
Greg A. Tunney:
                     Has effectively exercised the NQSOs described in this
notice; or
                     Has not effectively exercised the NQSOs described in this
notice because
                                                                                                                        
describe deficiency

          R. G. Barry Corporation    
 
       
By:
       
 
 
   
 
       
Date:
       
 
 
   

Note: Keep a copy of this form as part of the Plan’s permanent records.
-ii-

 



--------------------------------------------------------------------------------



 



R. G. BARRY CORPORATION
2005 LONG-TERM INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
RELATING TO STOCK OPTION AWARD ISSUED TO
GREG A. TUNNEY ON FEBRUARY 7, 2006
Instructions for Completing This Form
You may use this form [1] to name the person you want to receive any amount due
after your death under the terms of the Award described above or [2] to change
the person who will receive these benefits.
There are several things you should know before you complete this form.
First, if you do not elect another Beneficiary, any amount due to you under the
Plan when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.
Second, your election will not be effective (and will not be implemented) unless
you sign this form this form.
Third, your election will be effective only if and when this form is completed
properly and returned to the Company.
Fourth, all elections will remain in effect until they are changed (or until all
death benefits are paid).
Fifth, if you designate your spouse as your Beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your Beneficiary
designation will be revoked automatically.
Sixth, if you have any questions about this form or if you need additional
copies of this form, please contact Daniel Viren at (614) 729-7290 or at the
address given below.
 3

 



--------------------------------------------------------------------------------



 



Designation of Beneficiary
1.01 Primary Beneficiary:

              I designate the following persons as my Primary Beneficiary or
Beneficiaries to receive any
 
      amount due after my death under the terms of the Award described above.
This
 
      benefit will be paid, in the proportion specified, to:

                 
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            
 
               
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            
 
               
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            
 
               
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            

1.02 Contingent Beneficiary
If one or more of my Primary Beneficiaries dies before I die, I direct that any
amount due after my death under the terms of the Award described above:
                     Be paid to my other named Primary Beneficiaries in
proportion to the allocation given above (ignoring the interest allocated to the
deceased Primary Beneficiary); or
                     Be distributed among the following Contingent
Beneficiaries.

                 
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            
 
               
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            
 
               
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            

 



--------------------------------------------------------------------------------



 



                 
                    
    %     to  
                                                                                                                        
 
                         (Name)
                                                                      (Relationship)
Address:                                                                                                                                            

Elections made on this form will be effective only after this form is received
by the Company and only if it is fully and properly completed and signed.
Name: Greg A. Tunney
Soc. Sec. No.:
                                                                                                                 
Date of Birth:
                                                                                                                  
Address:
                                                                                                                           
                                                                                                                                          

          Sign and return this form to Daniel Viren at the address given below  
 
 
       
 
Date
 
 
Signature    

Return this signed form to Daniel Viren at the following address:
Daniel Viren
R. G. Barry Corporation
13405 Yarmouth Road, N.W.
Pickering, Ohio 43147
Received on:                                         
By:
                                                                                

 